Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to application papers dated 11/14/2019 and 11/19/2019. 
Claims 1-20 are allowed in the application.  
Drawings filed on 11/14/2019 are accepted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Chiang (reg. 69,535) on 1/14/2022.

The application has been amended as follows: 
Per claim 1:
	At line 15, “calling functions, called functions” have been changed to –the calling functions, the called functions--.
Per claim 4:
	At line 4, “include” has been changed to – are--.
Per claim 6:
	In the last line, “child function is” has been changed to –child functions are--.
Per claim 8:
relating to the calling functions, the called functions--.
Per claim 11:
	At line 4, “include” has been changed to – are--.
Per claim 13:
	In the last line, “child function is” has been changed to –child functions are--.
Per claim 15:
	At line 15, “calling functions, called functions” have been changed to –the calling functions, the called functions--.
Per claim 18:
	At line 5, “include” has been changed to – are--.
Per claim 20:
	In the last line, “child function is” has been changed to –child functions are--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
While US 20170012838 teaches automatically generating service documentation based on actual usage capturing network traffic analyzed using machine learning, US 20210133162 teaches generating AI model documentation receiving an AI model facts policy indicating data to be collected for AI models, US 20200133662 teaches automatic generation of documentation based on machine learning methods, retrieving usage examples comprising function calls by scanning source code, US 20170075798 teaches automatic system documentation generation, US 20140013304 teaches developing a code relationship graph for documentation and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724. The examiner can normally be reached M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INSUN KANG/Primary Examiner, Art Unit 2193